DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 8/13/2021. Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “its intended final position” in lines 3-4 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “an intended final position.” Claims 6, 13, and 14 are indefinite for including the same language without providing sufficient antecedent basis. Claims 2-5, 7-12, 15, and 16 are rejected based on their dependence from respective claims 1, 6, 13, and 14.
	Regarding claim 1, the limitation “in particular a spring-preloaded end cap” in line 2 is indefinite because it is not clear if the subject matter following the phrase “in particular” is a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to not be a part of the claimed invention.
	Regarding claim 14, the limitation “said top panel edges” in line 8 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “top panel edges.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feijen (US 2015/0360433 A1).
	Regarding claim 1, Feijen discloses a flap folding unit (86 – Fig. 8) for folding flaps of lids of boxes (para. 0046, lines 10-18), comprising: a hinged guiding element (139 – Fig. 9A) adapted for contacting a flap (53 – Fig. 2A) to be folded upon relative movement of the guiding element and the flap and guiding the flap towards an intended final position (par. 0166, lines 1-2) and an extendable pusher (97 – Fig. 9A) adapted for pushing the flap into its intended final position (par. 0167).

Feijen further discloses:
	Claim 2, a mounting body (the unlabeled body of 94 – Fig. 9A) holding the guiding element (139 – Fig. 9A) and the extendable pusher (97 – Fig. 9A), the guiding element being spring-preloaded towards a position away from the mounting body (though not expressly stated, a spring can be seen holding 139 in position in Fig. 9A, the position of 139 in Fig. 9A is interpreted to be “away from the mounting body” since rotation will bring the end towards the mounting body).

	Claim 3, the extendable pusher (97 – Fig. 9A) comprises an elastic element (as can be seen in Fig. 9A, there is an end cap at the bottom end of 97, since all materials exhibit some elasticity, it is interpreted to be an elastic element) at its end adapted for contacting the flap to be pushed.

	Claim 4, the pusher (97 – Fig. 9A) is extendable in a controlled manner by an electric actuator (62 – Fig. 4A, and para. 0147, lines 1-4).

Claims 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feijen (US 2015/0360433 A1).
	Regarding claim 6, Feijen discloses a plurality of flap folding units (94, 95 – Fig. 4F) for folding flaps of lids of boxes (para. 0046, lines 10-18), each flap unit comprising: a hinged guiding element (139 – Fig. 9A) adapted for contacting a flap (53 – Fig. 2A) to be folded upon relative movement of the guiding element and the flap and guiding the flap towards an intended final position (par. 0166, lines 1-2); an extendable pusher (97 – Fig. 9A) adapted for pushing the flap into its intended final position (par. 0167); and a structure (86 – Fig. 4F not including 94, 95) for moving the plurality of flap folding units relative to a lid comprising at least one flap to be folded (para. 0133).

Feijen further discloses:
	Claim 7, the distance between at least some of the flap folding units is automatically adjustable (para. 0144, lines 6-12).

	Claim 8, the flap folding units (94, 95 – Fig. 4F) are arranged along a common rail (136 – Fig. 8), along which they are automatically adjustable (para. 0165, lines 6-13).

	Claim 9, comprising structure for positioning at least some of the flap folding units (94, 95 – Fig. 4F) such that two adjacent flap folding units are positioned at even distance to the middle of each flap to be folded, when an even number of flap folding units is provided to be positioned along each flap to be folded (para. 0165, lines 6-13).

	Claim 10, the flap folding units (94, 95 – Fig. 4F) are arranged on a common structure for moving them in a direction substantially perpendicular to a top panel of a lid comprising the flaps to be folded (para. 0133).

	Claim 12, each flap folding unit (94, 95 – Fig. 4F) comprises a mounting body (the unlabeled respective body of 94, 95 – Fig. 9A) holding the guiding element (139 – Fig. 9A) and the extendable pusher (97 – Fig. 9A), the apparatus further comprises structure for arranging the distance of each mounting body to an adjacent sidewall of a box, onto which a flap of a lid is to be folded such that a gap remains between the mounting body and the respective flap in the folded position (para. 0133).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feijen (US 2015/0360433 A1).
	Regarding claim 14, Feijen discloses a system for automatically closing a tray box (the assembly of 41-48 – Fig. 2A) with a cardboard lid (the assembly of 50-55 – Fig. 2A), said box comprising a polygonal bottom panel (41 – Fig. 2A) defined by three or more bottom panel edges and side walls (42-48 – Fig. 2A) joined over respective crease lines to said bottom panels (see Fig. 2A), each side wall forming a substantially right angle with the bottom panel (when erected, see Fig. 2D), the system comprising a lid placing station comprising: structure for gripping a cardboard blank  for a lid (77 – Fig. 4A using at least 22 – Fig. 3A) comprising a polygonal top panel (50 – Fig. 2A) corresponding to the bottom panel of the box to be closed and flaps (51-55 – Fig. 2A) joined over respective crease lines to top panel edges (see Fig. 2A) and adapted for being folded onto a corresponding one of said side walls (see Fig. 2F), and a plurality of flap folding units (94, 95 – Fig. 4F) for folding flaps of lids of boxes (para. 0046, lines 10-18), each flap folding unit comprising: a hinged guiding element (139 – Fig. 9A) adapted for contacting a flap (53 – Fig. 2A) to be folded upon relative movement of the guiding element and the flap and guiding the flap towards an intended final position (par. 0166, lines 1-2) and an extendable pusher (97 – Fig. 9A) adapted for pushing the flap into its intended final position (par. 0167) and structure (86 – Fig. 4F not including 94, 95) for moving the plurality of flap folding units relative to a lid comprising at least one flap to be folded (para. 0133).

Allowable Subject Matter
Claims 13, 15, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/7/2022